UNITED STATES COURT OF APPEALS
Filed 8/29/96
                             FOR THE TENTH CIRCUIT



    ONETTA A. WEBSTER,

                Plaintiff-Appellant,

    v.                                                 No. 95-5231
                                                   (D.C. No. 94-C-78-B)
    SHIRLEY S. CHATER,                                 (N.D. Okla. )
    Commissioner, Social Security
    Administration, *

                Defendant-Appellee.


                             ORDER AND JUDGMENT **




*
       Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. Pursuant to Fed. R. App. P. 43(c), Shirley S.
Chater, Commissioner of Social Security, is substituted for Donna E. Shalala,
Secretary of Health and Human Services, as the defendant in this action.
Although we have substituted the Commissioner for the Secretary in the caption,
in the text we continue to refer to the Secretary because she was the appropriate
party at the time of the underlying decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before TACHA, ALDISERT, *** and BALDOCK, Circuit Judges. ****


       Plaintiff Onetta Webster appeals from an order of the district court

affirming the Secretary's decision denying her Social Security disability benefits.

Plaintiff filed an application for disability insurance benefits on July 16, 1992,

alleging a disability due to right shoulder pain, neck and knee pain, weakness in

her hands and dizziness. She claimed a disability onset date of October 10, 1991.

Plaintiff’s request for disability benefits was denied initially and on

reconsideration. Following a de novo hearing on August 10, 1993, an

administrative law judge (ALJ) determined that plaintiff was not disabled within

the meaning of the Social Security Act and denied disability benefits.

       After considering all the medical evidence, the subjective evidence and

vocational expert testimony, the ALJ found that, with plaintiff’s impairments, she

retained the residual functional capacity to perform her past work in food

preparation and as a clothing stocker. Accordingly, the ALJ concluded plaintiff is

not disabled and denied benefits at step four of the controlling sequential

analysis. See generally Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir.

***
      Honorable Ruggero J. Aldisert, Senior Circuit Judge, United States Court
of Appeals for the Third Circuit, sitting by designation.
****
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument.

                                         -2-
1988)(detailing five-step analysis set out in 20 C.F.R. § 404.1520). After the

Appeals Council denied review, making the ALJ’s decision the final decision of

the Secretary, plaintiff sought judicial review in the district court. Based upon

the report and recommendation of a magistrate judge, the district court affirmed

the Secretary’s decision.

      “We review the Secretary's decision to determine whether it is supported by

substantial evidence and whether the Secretary applied the correct legal standards.

Substantial evidence is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion." Soliz v. Chater, 82 F.3d 373, 375 (10th Cir.

1996)(citation and quotation omitted). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

      On appeal, plaintiff first argues that there is insufficient evidence to

support the ALJ’s determination that she can return to her past relevant work

because the ALJ’s decision only mentions the medical evidence from the period

after the onset date of her alleged disability and does not discuss prior medical

evidence. We find no reversible error.

      All of the medical evidence plaintiff complains the ALJ failed to consider

relates to her complaints of pain and reduced range of motion in her right

shoulder which predate the alleged onset date of her disability. The ALJ’s

decision does make brief reference to this medical evidence by noting that


                                         -3-
plaintiff had been given cortisone shots and pain medicine for her right shoulder,

and had taken physical therapy for her shoulder. The ALJ’s decision also states

that he considered the entire record, which included the medical reports prior to

plaintiff’s alleged onset date.

      Although the ALJ’s decision does discuss the medical evidence from the

period after plaintiff’s alleged onset date in greater detail than earlier evidence,

the later evidence demonstrated that plaintiff’s shoulder complaints had been

resolved and that plaintiff had sufficiently improved to return to work. Most

significant, of course, are the reports from her treating physician immediately

before and after plaintiff’s onset date stating that plaintiff’s shoulder had greatly

improved, that plaintiff was making good progress and was able to return to work,

but chose not to because she didn’t need the income. Appellant’s App. Vol. II at

122, 125. This later evidence clearly had greater probative value with respect to

whether plaintiff was disabled than did earlier reports.

      The ALJ’s decision reflects that he reviewed all of plaintiff’s medical

records, even if he did not discuss in great detail the records which predate

plaintiff’s alleged disability onset date. Moreover, we are satisfied from our

review of the record that the medical evidence prior to the alleged onset date does

not contradict, and indeed supports, the ALJ’s determination that plaintiff had the

residual functional capacity to return to her past relevant work. Thus, we


                                          -4-
conclude that the ALJ properly reviewed the evidence and adequately set forth the

basis for his determination.

      Plaintiff next contends that the ALJ’s decision is not supported by

substantial evidence because he only evaluated the least strenuous aspects of her

past relevant work. This contention is not supported by a review of the record,

which demonstrates that the ALJ fully developed the record with respect to the

demands of plaintiff’s past relevant work through questioning of the plaintiff and

through the vocational expert’s testimony, id. at 15-17, 35-37, 49-51, 92-97, and

that the ALJ made an appropriate comparison of plaintiff’s residual functional

capacity to the demands of her past work, id. at 16-17, 50-52. The record

demonstrates that plaintiff only has difficulty with overhead reaching involving

her right shoulder, and the ALJ included this limitation in his questioning of the

vocational expert. Id. at 50-51. The ALJ’s development of the record and

evaluation of the demands of plaintiff’s past relevant work in the case contrasts

with the decision relied upon by plaintiff, Henrie v. United States Dep’t of

Health & Human Servs., 13 F.3d 359, 361 (10th Cir. 1993), in which we found

error where the ALJ took no evidence whatsoever concerning the demands of

claimant’s past relevant work.

      Finally, we reject plaintiff’s suggestion that she would have been found

disabled had the ALJ performed a step five analysis because, here, the ALJ’s


                                         -5-
decision to terminate the review after finding plaintiff not disabled at step four

was appropriate. See Williams, 844 F.2d at 750 (if determination can be made at

any step, evaluation under subsequent steps is not necessary).

      Because plaintiff has not demonstrated legal error in the ALJ’s analysis,

and because we conclude substantial evidence exists for the ALJ’s findings, the

judgment of the United States District Court for the Northern District of

Oklahoma is AFFIRMED.



                                                     Entered for the Court



                                                     Bobby R. Baldock
                                                     Circuit Judge




                                          -6-